Electronically Filed
                                                       Supreme Court
                                                       SCEC-12-0000714
                                                       13-NOV-2012
                                                       02:47 PM



                       NO. SCEC-12-0000714

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                                 vs.

    SCOTT NAGO, Chief Election Officer, Office of Elections,
     State of Hawai#i; and DAVID M. LOUIE, Attorney General,
                  State of Hawai#i, Defendants.


                       ORIGINAL PROCEEDING

                                ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          Upon consideration of plaintiff Khistina Caldwell

DeJean’s motion for reconsideration, filed November 2, 2012, the

documents submitted in support thereof, and the record, it

appears that the motion for reconsideration is untimely.     See

HRAP 40(a) (“A motion for reconsideration may be filed by a party

only within 10 days after the filing of the opinion,

dispositional order, or ruling unless by special leave additional

time is granted during such period by a judge or justice of the

appellate court involved.”).    Therefore,

          IT IS HEREBY ORDERED that the motion for

reconsideration is dismissed.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall not accept any further filings in this

closed case.

          DATED: Honolulu, Hawai#i, November 13, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2